Citation Nr: 1819400	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  13-32 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), rated as 10 percent disabling from April 7, 2010 to March 21, 2012, as 30 percent disbling from March 21, 2012 to January 31, 2014, as 50 percent disabling from January 31, 2014 to April 19, 2016, and 100 percent disabling thereafter.

2.  Entitlement to service connection for a back disability, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness.

3.  Entitlement to service connection for migraine headache, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness.

4.  Entitlement to service connection for a right hip disability, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness.

5.  Entitlement to service connection for a left hip disability, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness.

6.  Entitlement to service connection for a right knee disability, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness.

7.  Entitlement to service connection for a left knee disability, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness.

8.  Entitlement to service connection for a right foot neuropathy, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness.

9.  Entitlement to service connection for a left foot neuropathy, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States Army from October 2001 to March 2002 and from January 2003 to April 2004.  She had service in Southwest Asia.  He was awarded the Army Commendation Medal.  She also had reserve service in the California Army National Guard.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of a U.S. Department of Veterans Affairs (VA) Regional Office (RO) (mailed in March 2011), which granted service connection for PTSD and assigned an evaluation of 10 percent effective April 7, 2010.  The February 2011 rating decision also denied service connection for each of: right and left knee conditions, right and left hip conditions, back condition, headache, and right and left foot neuropathy.  The appellant timely appealed the decision with a notice of disagreement received by VA in October 2011.  After the RO issued a statement of the case in September 2013, the appeal was perfected with the timely filing of a substantive appeal in the following month.

During the pendency of the appeal, in rating decisions dated September 2013, February 2014 (mailed in March 2014), and May 2016, the RO increased the Veteran's PTSD disability rating to 30 percent effective March 21, 2012; to 50 percent effective January 31, 2014; and to 100 percent effective April 19, 2016, respectively.  Because the Veteran was awarded the maximum schedular rating for PTSD effective April 19, 2016, the Board will consider issue of entitlement to higher initial disability ratings for PTSD only for the period prior to that date.

The appellant testified before the undersigned Veterans Law Judge at a February 2017 videoconference hearing.  05/09/2017, Hearing Testimony.  A hearing transcript has been associated with the claims file and reviewed.

The Board notes that in a rating decision dated November 2011 (mailed in December 2011), the RO granted service connection for tinnitus.  This award constitutes a full grant of the service connection benefit sought for tinnitus, and this issue is not before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before it can adjudicate the issues on appeal.

With respect to the issue of entitlement to a higher initial disability ratings for PTSD prior to April 19, 2016, the September 2013 RO rating decision refers to VA medical treatment records dating from February 17, 2011, to include a March 21, 2012 treatment note.  09/19/2013, Rating Decision - Narrative.  However, the record does not reflect any VA treatment records for the Veteran after February 17, 2011, and attempts to obtain those treatment records are not of record.  Because those medical records pertain to the severity of the Veteran's PTSD during the period on appeal, they would be relevant to the claim.  Therefore, efforts should be made to relocate them.

With respect to the issues of entitlement to service connection for disability of the knees, hips, and back, as well as headaches and neuropathy of the feet, it is noted that a veteran who served in the Southwest Asia theater during the Persian Gulf War and exhibits objective indications or symptoms of a qualifying undiagnosed illness or a medically unexplained chronic multisymptom illness, so long as the objective symptoms occurred either during service in the Southwest Asia theater or manifested to a degree of 10 percent or more not later than December 31, 2021.  38 U.S.C. § 1117 (2012); 38 C.F.R. § 3.317 (2017).  In light of these provisions, a medical examination would be helpful.

Moreover, in its adjudication the RO should have provided the Veteran with notice of the criteria required for service connection on the basis of undiagnosed illness or medically unexplained chronic multisymptom illnesses under 38 U.S.C. § 1117 and 38 C.F.R. § 3.317.  The record does not reflect that the Veteran was given such notice.  As such, the RO should do so on remand. See 38 U.S.C. § 5103 (duty to notify).

Furthermore, the Board notes that the RO was instructed to mail a final attempt letter to the Veteran, see 02/07/2014, Deferred Rating, but the record does not reflect that this ha sbeen accomplished.  On remand, the RO should send a final attempt letter to the Veteran and request her to submit any relevant records in her possession.

The Board also notes that at its February 2017 hearing, the Veteran stated that she was assessed and treated for her claimed non-PTSD disorders through several X-rays, radiography examinations, topical treatments, and annual checkups at the VA, and that Dr. H. from VA recorded that her claimed conditions are related to her service.  The Veteran also noted treatment by more than one private provider and by chiropractors.  However, the record does not reflect such treatment records with the exception of one OB/GYN physician.  The AOJ should make efforts to obtain those records, to include asking the Veteran to submit VA Forms 21-4142 and 21-4142a for her chiropractors and additional private doctors.

In addition, at the February 2017 hearing, the Veteran noted that she has sworn testimony of a medic in service who indicated that her service treatment records have been lost in Iraq.  The RO should seek the sworn statement from the Veteran.

Additionally, on remand, any other outstanding, pertinent VA treatment records should be obtained.

The Board notes that the VA made a formal finding that service treatment records are unavailable for review.  07/14/2010, VA Memo.  Those records were not lost by any fault of the appellant.  In accordance with O'Hare v. Derwinski, 1 Vet. App. 365, 368 (1991), a heightened duty now exists to assist the Veteran in the development of the case.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file any outstanding, pertinent VA treatment records, to include VA treatment records from February 17, 2011 onward, including the March 21, 2012 VA mental health treatment note, notes from Dr. H. from the VA, and any X- rays, radiography examinations, tropical treatments, and annual checkups at VA.  As many attempts should be made as necessary to obtain those records, to include requesting a specific negative response if no records are located.  The appellant is to be notified of any unsuccessful effort to obtain outstanding VA and private treatment records in order to allow the appellant the opportunity to obtain and submit those records for VA review.  

Moreover, notify the appellant that she may submit VA Forms 21-4142 and 21-4142a to authorize any private medical provider, including any private doctors and chiropractors as she noted in the February 2017 Board hearing, to disclose and release to VA information on the Veteran's treatment, and then request those medical records from the private medical provider(s).  Additionally, notify the appellant that she may submit any relevant VA and private treatment records in her possession to VA.  Furthermore, mail the Veteran a final attempt letter with respect to locating her active service treatment records, and ask the Veteran to provide the medic's sworn testimony regarding records lost in service.  And pursuant to VA's duty to notify under 38 U.S.C. § 5103, provide the Veteran with the criteria for the claims asserted based on Persian Gulf War service under 38 U.S.C. § 1117 and 38 C.F.R. § 3.317.

2.  After all development has been completed and returned from step 1 above, schedule the Veteran for an examination of her right and left knees, right and left hips, back, headaches, and right and left foot neuropathy.  (If the Veteran fails to report to the examination, then an appropriately qualified VA clinician must still answer the questions below.)  The examiner is asked to review the claims file to become familiar with the pertinent medical history before providing a medical opinion on the following:

a.  Is any disability pertaining to the Veteran's right and left knees, right and left hips, back, headache, and right and left foot neuropathy shown or treated at any other time during the claim period (from April 2010 to the present) at least as likely as not (50 percent or greater probability) attributable to an undiagnosed illness, a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, a diagnosable chronic multisymptom illness with a partially explained etiology, or a disease with a clear and specific etiology?

b.  If the examiner finds that a disability is a diagnosable chronic multisymptom illness with a partially explained etiology or a disease with a clear and specific etiology, is any such disability at least as likely as not (50 percent or greater probability) related to active service?  If not, does the record at least as likely as not (50 percent or greater probability) show that any arthritis manifested within one year of the Veteran's separation from service in April 2004?

Consider all lay and medical evidence.  Provide a comprehensive rationale for any opinions and conclusions offered.  If a requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.  If any medical literature is cited, then provide a copy of it or a link to it.

3.  After all development has been completed and returned from all steps above, if any benefit sought remains denied, then issue a supplemental statement of the case with consideration to all pertinent evidence, and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and arguments on any matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999) (per curiam).


	(CONTINUED ON NEXT PAGE)



Remanded claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the U.S. Court of Appeals for Veterans Claims (CAVC) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112.




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C. § 7252, only a Board decision is appealable to the CAVC.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b).




